DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 11/5/2020 is acknowledged.  The traversal is on the grounds that figures 1-12 show display examples during capturing synthetic images shown in the flow chart of figure 5 and do not include some different species.  This is found persuasive and therefore the restriction requirement has been withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-17 and 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraga et al. US 2017/0221244.

Re claims 1, 25 and 27, Hiraga discloses an apparatus (smartphone 2 including image processing device 1) and a method for controlling an apparatus comprising: at least one processor; and at least one memory coupled to the at least one processor 

Re claims 2 and 8, Hiraga further discloses that the generation unit (image compositing section 15, 160) generates the combined image by combining a plurality of images obtained by a series of image capturing operations started by the image capturing start (images captured at multiple different panning locations are combined) (paragraphs 180, 250-290, 317-322; figures 3, 5a-5b, 9a-9e).

Re claim 3, Hiraga further discloses that the condition for ending image capturing is at least either one of a condition that an amount of movement in the first direction reaches a predetermined amount of movement, and a condition that an instruction to end image capturing is received (image control section 150 sets imaging area, number of shots and unit rotation angle and when the number of images captured reaches a desired amount image capturing ends and a panoramic image is generated) (paragraphs 238-248; figure 4).

Re claim 4, Hiraga further discloses that the condition that the amount of movement in the first direction reaches the predetermined amount of movement is a case where an amount of acquisition of an image obtained by a series of image capturing operations started by the image capturing start and performed by moving the image capturing direction in the first direction reaches a predetermined amount (image control section 150 sets imaging area, number of shots and unit rotation angle to be used for panoramic imaging and guide 41 is displayed on display 300 to indicate how 

Re claim 6, Hiraga further discloses a display control unit (180) configured to perform control to, based on an amount of movement in the first direction, perform display indicating a movable amount in the second direction by which an image used for an image to be combined can be captured (guide display setting section 180 generates a guide image based on data output from imaging control section 150 and outputs them to display 300 and display guide 41 is displayed on display 300 to indicate how much smartphone 2 may be moved in each direction to capture images for panoramic imaging) (figures 5a-5b; 9-11; paragraphs 238-248, 264-290, 317-322).

Re claims 7, 26 and 28, Hiraga discloses an apparatus (smartphone 2 including image processing device 1) and a method for controlling an apparatus comprising: at least one processor; and at least one memory coupled to the at least one processor (image processing device 1 includes processors and memories to perform image processing operations) (paragraph 160), the memory having instructions that, when executed by the processor, performs operations as: a generation unit configured to generate a combined image (image compositing section 15, 160 renders a group of images aligned with each other and outputs the rendered images to display section 35 as a composite image and records it) (paragraphs 180, 250-262) obtained by combining an image captured in a case where an image capturing direction is moved in a first direction from an image capturing start, and an image captured in a case where the 

Re claim 9, Hiraga further discloses that the amount of movement in the first direction is acquired based on a plurality of images obtained by a series of image capturing operations started by the image capturing start and performed by moving the image capturing direction in the first direction (second and third images are captured at positions where rotation marker 42 coincides with guide units 41a, 41b as smartphone 2 is panned in a first direction from an image capturing start position 41c) (figures 5a-5b; 9a-9e; paragraphs 235-248, 264-290, 317-322).


Re claim 12, Hiraga further discloses that the display control unit (180) performs, according to the movement in the first direction being turned back to the movement in the second direction, the display indicating the movable amount in the second direction (location rotation marker 42 is updated on rotation guide 41 of display section 300 as smartphone 2 is moved in different directions to capture first through fifth images for panoramic imaging) (figures 5a-5b, 9a-9e; paragraphs 264-290, 317-322).

Re claim 13, Hiraga further discloses that the display control unit (180) performs, based on the amount of movement in the first direction, display indicating a movable amount in the first direction by which an image used for an image to be combined can be captured (guide 41 is displayed on display 300 to indicate how much smartphone 2 can be moved in each direction to capture images to be combined) (figures 5a-5b, 9a-9e; paragraphs 264-290, 317-322).



Re claim 15, Hiraga further discloses that the display control unit (180) performs in a case where the image capturing direction is moved in the second direction, display indicating an amount of movement in the second direction from the position of the image capturing start or a position where the movement is turned back in the second direction to a current time (location rotation marker 42 is updated on rotation guide 41 of display section 300 as smartphone 2 is moved in different directions to capture first through fifth images for panoramic imaging) (figures 5a-5b, 9a-9e; paragraphs 264-290, 317-322).

Re claim 16, Hiraga further discloses that the display control unit (180) performs, in a case where the image capturing direction is moved in the first direction, display indicating a movement amount in the first direction from the position of the image capturing start to the current time (location rotation marker 42 is updated on rotation guide 41 of display section 300 as smartphone 2 is moved in different directions to capture first through fifth images for panoramic imaging) (figures 5a-5b, 9a-9e; paragraphs 264-290, 317-322).


Re claim 19, Hiraga further discloses that the display control unit (180) performs, based on the amount of movement in the first direction, display indicating a range when the movement in the second direction is impossible and an image used for an image to be combined cannot be captured (location rotation marker 42 is updated on rotation guide 41 of display section 300 as smartphone 2 is moved in different directions to capture first through fifth images for panoramic imaging and rotation guide unit 41 can be used to show a panning range that cannot be exceeded when capturing panoramic images) (figures 5a-5b, 9a-9e; paragraphs 264-290, 317-322).

Re claim 20, Hiraga further discloses that the display control unit (180) performs, based on an amount of movement in the second direction, display indicating a range where the movement in the first direction is impossible and an image used for an image to be combined cannot be captured (location rotation marker 42 is updated on rotation guide 41 of display section 300 as smartphone 2 is moved in different directions to 

Re claim 21, Hiraga further discloses that the display control unit (180) performs, according to the movement in the first direction being turned back to the movement in the second direction, the display indicating the range where the movement in the second direction is impossible (location rotation marker 42 is updated on rotation guide 41 of display section 300 as smartphone 2 is moved in different directions to capture first through fifth images for panoramic imaging and rotation guide unit 41 can be used to show a panning range that cannot be exceeded when capturing panoramic images) (figures 5a-5b, 9a-9e; paragraphs 264-290, 317-322).

Re claim 22, Hiraga further discloses that the display control unit (180) performs, in a case where images having approximately equal lengths in the first and second direction with respect to the positon of the image capturing start are combined, display indicating a position where the movement in the first direction is turned back to the movement in the second direction (location rotation marker 42 is updated on rotation guide 41 of display section 300 as smartphone 2 is moved in different directions to capture first through fifth images for panoramic imaging and rotation guide unit 41 can be used to show a panning range that cannot be exceeded when capturing panoramic images also image capturing start may occur at positon 41c which is in the middle of the guide unit 41) (figures 5a-5b, 9a-9e; paragraphs 264-290, 317-322).

Re claim 23, Hiraga further discloses that the display control unit (180) performs display indicating an entirety of an amount of movement in a case where an image used for an image to be combined is captured (rotation guide unit 41 indicates an entirety of an amount of movement for panoramic imaging) (figures 5a-5b, 9a-9e; paragraphs 264-290, 317-322).

Re claim 24, Hiraga further discloses that the display control unit (180) performs display indicating the position of the image capturing start (location rotation marker 42 is updated on rotation guide 41 of display section 300 as smartphone 2 is moved in different directions to capture first through fifth images for panoramic imaging and rotation guide unit 41 can be used to show a panning range that cannot be exceeded when capturing panoramic images also image capturing start may occur at positon 41c which is in the middle of the guide unit 41) (figures 5a-5b, 9a-9e; paragraphs 264-290, 317-322).

Allowable Subject Matter
Claims 5, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  



Re claim 10, the prior art fails to teach or suggest, an apparatus having the specific configurations disclosed in claim 10 wherein the apparatus comprises: at least one processor; and at least one memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, performs operations as: a generation unit configured to generate a combined image obtained by combining an image captured in a case where an image capturing direction is moved in a first direction from an image capturing start, and an image captured in a case where the image capturing direction is moved in a second direction opposite to the first direction with respect to a position of the image capturing start; and a display control unit configured to perform control to, based on an amount of movement in the first direction, perform display indicating a movable amount in the second direction by which an image used for an image to be combined can be captured, wherein the display control unit performs control to perform display such that a greater the amount of movement in the first direction, a smaller the amount of movement in the second direction by which an image used for an image to be combined can be captured.

Re claim 18, the prior art fails to teach or suggest, an apparatus having the specific configurations disclosed in claim 18 wherein the apparatus comprises: at least one processor; and at least one memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, performs operations as: a generation unit configured to generate a combined image obtained by combining an image captured in a case where an image capturing direction is moved in a first direction from an image capturing start, and an image captured in a case where the image capturing direction is moved in a second direction opposite to the first direction with respect to a position of the image capturing start; and a display control unit configured to perform control to, based on an amount of movement in the first direction, perform display indicating a movable amount in the second direction by which an image used for an image to be combined can be captured, wherein the display control unit performs, in a case where the image capturing direction is moved in the second direction, display indicating an amount of movement in the second direction from the position of the image capturing start or a position where the movement is turned back in the second direction to a current time, wherein the display control unit performs, in a case where the image capturing direction is moved in the first direction, display indicating a movement amount in the first direction from the position of the image capturing start to the current time, wherein the display control unit performs, in a case where the image capturing direction is moved in the second direction, and an image capturing position at the current time overlaps an image capturing position in a case where the image capturing direction is moved in the first direction, display such that it can be recognized that the image capturing positions are positions overlapping each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi et al. US 2012/0188332 discloses an imaging apparatus including a display guide for panoramic imaging.
Seo et al. US 2016/0050368 discloses an imaging apparatus which captures and stitches images to generate a panoramic image.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699